MCDONALD, J., with whom BERDON, J.,
joins, dissenting. I would affirm the thoughtful and well reasoned opinion of the Appellate Court. Carl J. Herzog Foundation, Inc. v. University of Bridgeport, 41 Conn. App. 790, 677 A.2d 1378 (1996).
The majority here holds that the donor itself may not enforce a restriction in a gift to an educational institution when the institution had specifically agreed to that restriction. This decision is simply an approval of a donee, in the words of the donor, “double crossing the donor,” and doing it with impunity unless an elected attorney general does something about it.
This decision will not encourage donations to Connecticut colleges and universities. I fail to see why Connecticut, the home of so many respected schools that would honor their promises, should endorse such sharp practices and create a climate in this state that will have a chilling effect on gifts to its educational institutions.
Accordingly, I respectfully dissent.